DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,975,360. Although the claims at issue are not identical, they are not patentably distinct from each other because they each teach the same subject matter.
With respect to claim 1, claim 1 of ‘360 teaches a printer configured to peel media from a backing, the printer comprising: a peeler assembly that is engageable between a peeling position, wherein the printer is configured to peel the media from the backing, and a non-peeling position, wherein the printer is not configured to peel the media from the backing; a sensor configured to send a signal corresponding to a position of the peeler assembly; and a communication interface configured to receive the position of the peeler assembly from the sensor and configured to transmit the position of the peeler assembly to a secondary component. (the printer controller must have a communication interface and a secondary component)
With respect to claim 2, claim 1-2 of ‘360 teach wherein the secondary component is a processor configured to receive the sensor signal and then adjust at least one print setting in response to receiving the signal corresponding to the position of the peeler assembly.
	With respect to claim 3, claim 2 of ‘360 teaches the at least one print setting comprises at least one of print speed, printhead temperature, or printhead position. 
	With respect to claims 4-5, although ‘360 does not explicitly teach the secondary component is a processor configured to receive the sensor signal and to provide an output to a user, wherein the output includes at least one of the list including an audible notification, a visual notification, or a mechanical notification, this is a well-known function of a printing apparatus and therefore it would have been obvious to one having ordinary skill in the art to include a processor providing a notification output in order to inform the user of the peeler status.
	With respect to claim 6, claim 6 of ‘360 teaches a memory component.  
With respect to claim 7, although ‘360 does not explicitly teach the secondary component is a user interface, this is a well-known feature of a printing apparatus and therefore it would have been obvious to one having ordinary skill in the art to include a user interface in order to allow the user to monitor the peeler status.
With respect to claim 8, claim 4 of ‘360 teaches wherein the sensor comprises a proximity sensor.
	With respect to claim 9, claim 5 of ‘360 teaches further comprising a media cover, wherein the sensor is carried by the media cover

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murata et al. (US 7,578,332, hereafter Murata)
With respect to claim 1, Murata teaches a printer (printer 1) configured to peel media from a backing, the printer comprising: a peeler assembly (peeler 30) that is engageable between a peeling position, wherein the printer is configured to peel the media from the backing, and a non-peeling position, wherein the printer is not configured to peel the media from the backing (col. 6, lines 14-19, Figs. 2, 4); a sensor (photosensor 21) configured to send a signal corresponding to a position of the peeler assembly (col. 11, line 59-65); and a communication interface configured to receive the position of the peeler assembly from the sensor and configured to transmit the position of the peeler assembly to a secondary component. (Murata must include a communication interface and a secondary component in order to ‘recognize’ the position of the peeler as in col. 11, lines 60-62)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,427,460; US 5,713,679; US 6,092,945; US 6,962292; US 7,695,206 and US 9,434,191 each teach an apparatus having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853